Title: From Thomas Jefferson to C. W. F. Dumas, 15 May 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick


          
            
              Sir
            
            Paris May 15. 1788.
          
          My first moments after my return having been necessarily occupied by letters which had come during my absence and which required immediate answers, I have not till now been able to resume my correspondence with you, and to inform you of my safe arrival here after a very agreeable tour through Germany. Our news from America comes down to the 14th. of March. At that time the state of the new Constitution was thus. It had been accepted in Massachusets by 187 Ayes against 168 Noes.
          
            
              Connecticut
              148
              40
            
            
              Pennsylvania
              46
              23
            
            
              Delaware
              22
              0
            
            
              New Jersey
              39
              0
            
            
              Georgia
              33
              0
            
            
              
              
                475
              
              
                231
              
            
          
          The conventions of the other states were to meet as follows
          
            
              Maryland
              April 21.
            
            
              S. Carolina
              May 12.
            
            
              Virginia
              May. 26.
            
            
              New York
              June 17.
            
            
            
              New Hampshire
              June.
            
            
              North Carolina
              July
            
            
              Rhode island has not called a convention.
            
          
          I have received a letter from General Washington wherein he gives it as his opinion that Virginia will accede to it. Mr. Madison inclines to the same opinion. In fact if Maryland and S. Carolina should have adopted it, as there is great reason to believe, the motives will become very cogent on Virginia for accepting also. She will see that 8. states have already concurred, that New Hampshire and North Carolina will probably concur, that the opposition to be made by Virginia and New York would have little effect, and joined with Rhode island would even be opprobrious. So that probably she will follow the example set by Massachusets of accepting the constitution unconditionally, and instructing her delegates to join with those of Massachusets in urging future amendment. In this case the matter will be fixed by nine states at the close of this month or beginning of the next, and we may have the news by the last of June. It is very possible that the President and new Congress may be sitting at New York in the month of September. I have no other material news from America. Here all seems peace without and war within. A great deal of good is offered to the nation, but some think there is more evil in the form of the offer.—I have the honour to be with sentiments of the most perfect esteem and respect, Sir, Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        